 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   DIONTAE JOHAN DUNCAN,                                 CASE NO. 1:20-cv-01288-AWI-SKO (PC)
 7                           Plaintiff,
                                                           ORDER ADOPTING FINDINGS AND
 8                   v.                                    RECOMMENDATIONS AND DENYING
                                                           PLAINTIFF’S SECOND AND THIRD
 9   CALIFORNIA HEALTHCARE                                 MOTIONS FOR TEMPORARY
     RECEIVERSHIP CORP., et al.,                           RESTRAINING ORDERS
10
                             Defendants.
11                                                         (Doc. Nos. 21, 22, 26)
12

13

14          Plaintiff Diontae Johan Duncan is a state prisoner proceeding pro se and in forma pauperis
15 in this civil rights action. This matter was referred to a United States magistrate judge pursuant to

16 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

17          On June 8, 2021, the assigned magistrate judge issued findings and recommendations,
18 recommending that Plaintiff’s second and third motions for temporary restraining orders (Doc.

19 Nos. 21 & 22) be denied. Doc. No. 26. The magistrate judge found that the Court lacks “personal

20 jurisdiction over the entity and individuals against whom Plaintiff seeks” restraining orders, and

21 that “the claims in Plaintiff’s motions for [restraining orders] are unrelated to the claims at issue in

22 this case.” Id. at 2–3. The findings and recommendations were served on Plaintiff and provided

23 him twenty-one days to file objections thereto. Id. at 3. Plaintiff filed objections on June 28,

24 2021. Doc. No. 29.

25          In accordance with 28 U.S.C. § 636(b)(1)(C), this Court has conducted a de novo review of
26 this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the Court
27 concludes that the findings and recommendations are supported by the record and proper analysis.

28 Plaintiff’s objections do not meaningfully address, much less disturb, the magistrate judge’s
 1 findings that the Court lacks personal jurisdiction over individuals and entities against whom he

 2 seeks restraining orders, and that the Court lacks authority to grant the injunctive relief Plaintiff

 3 requests as his motions for restraining orders are based on claims not raised in his complaint. See

 4 Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015).

 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1.   The findings and recommendations issued on June 8, 2021 (Doc. No. 26) are
 7               ADOPTED in full; and
 8          2.   Plaintiff’s motions for temporary restraining orders (Doc. Nos. 21 & 22) are
 9               DENIED.
10
     IT IS SO ORDERED.
11

12 Dated: June 30, 2021
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
